Citation Nr: 0432543	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969, including service in the Republic of Vietnam from May 
1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD.  In 
March 2002, the veteran perfected an appeal to the Board on 
this issue.  In February 2003, the veteran personally 
testified before the undersigned Acting Veterans Law Judge, 
sitting in San Antonio, Texas.  This matter is again before 
the Board following further evidentiary development directed 
in its August 2003 remand order and the RO's continued denial 
of service connection for PTSD (see August 2004 Supplemental 
Statement of the Case (SSOC)).    

In the 2003 Remand, the Board referred to the RO pending 
claims for service connection for diabetes mellitus and 
hypertension, claimed as secondary to Agent Orange exposure.  
It does not appear that the RO has yet adjudicated these 
claims, and they are again REFERRED for appropriate action.


FINDINGS OF FACT

1.  VA's duties to notify and assist, consistent with the 
Veterans Claims Assistance Act, VA regulations implementing 
VCAA, and controlling law, have been met.

2.  The veteran served in the Republic of Vietnam from May 
1967 to May 1968.

3.  The totality of the evidence does not support a finding 
that the veteran had combat service, and his purported PTSD 
stressor remains uncorroborated.  




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In an August 2001 
letter, the RO advised the veteran of what evidentiary 
development had been undertaken to date, asked the veteran to 
complete the enclosed PTSD stressor survey or questionnaire 
forms, and explained that medical evidence is needed to 
support the PTSD service connection claim.  The record does 
not contain evidence of completed PTSD stressor survey forms, 
or the submittal of additional relevant evidence in response 
to the August 2001 letter.  The record does indicate that, in 
December 2001, the veteran provided a brief, general 
description of the alleged PTSD stressor.  

Later, in a February 2004 letter, the RO provided the veteran 
a status of the claim, explained what additional development 
had been undertaken to date as is required of VA consistent 
with the duty to assist and the Board's August 2003 remand 
order, and asked the veteran to provide any evidence 
pertinent to the claim.  The record shows that the veteran 
supplied some relevant medical documents in March 2004, which 
is indicative of his receipt and review of the RO's letter.  
The RO, on its own, also obtained and associated with the 
claims folder other relevant evidence after February 2004.   

Further, through the Statement of the Case (SOC), sent to the 
veteran in February 2002, and two Supplemental Statements of 
the Case (SSOCs), the veteran was notified of what the 
evidence must show to result in a favorable determination on 
his claim, what evidence and information had been obtained 
and considered, and why the claim remains denied.



Thus, in sum, through the August 2001 and February 2004 
letters, and the SOC and SSOCs, the veteran had notice of 
what is needed to substantiate a PTSD service connection, the 
veteran's and VA's respective responsibilities in claim 
development, what evidence has been obtained, and what 
evidence is missing.  The veteran was specifically asked to 
provide any evidence pertaining to the claim.  

The Board acknowledges that the VCAA notice arguably was 
accomplished with two post-AOJ decision letters, the SOC, and 
SSOCs, and not with a single pre-AOJ decision notice.  This 
is, at most, a technical defect that posed no prejudice to 
the veteran.  During the appeal period, VA gave the veteran 
appropriate notice of VCAA requirements, and he had ample 
opportunity during this period to provide relevant evidence 
or to ask VA for assistance in obtaining such evidence.  He 
also had an opportunity to provide testimonial evidence, and 
exercised this right at the February 2003 hearing.  Moreover, 
the Board reviewed this case in August 2003, and directed 
further evidentiary development, which has been completed by 
the RO.  Neither the veteran nor his representative submitted 
additional relevant evidence upon the issuance of the most 
recent SSOC in August 2004.  Nor has either argued that there 
exists relevant evidence not of record due to a VCAA notice 
defect.  Written argument, however, was submitted in 
September and November 2004.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided, as set forth 
above.  The record is not incomplete due to VA action or 
inaction with respect to VCAA notification.  Moreover, in 
consideration of the above, the Board explicitly finds that 
the apparent failure to literally comply with the Board's 
directive to cite 38 C.F.R. § 3.159 in the SSOC (see bottom 
of page 5, August 2003 remand order) did not prejudice the 
veteran.     

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
service personnel records, written statement concerning the 
PTSD stressor, the veteran's written statements related to 
the claim, and post-service medical records, and associated 
them with the claims folder.  The veteran provided 
testimonial evidence at a Board hearing, and the hearing 
transcript is of record.  Evidentiary development directed by 
the Board in August 2003 was completed.  Nothing in the 
record indicates that the veteran had identified relevant 
records for which he wanted VA's assistance in obtaining to 
which the VA failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection for 
PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Regulations specific to PTSD service connection claims 
require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).  

If the evidence establishes that the veteran had engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002).  



III.  Evidence and Analysis

The earliest evidence of a full clinical evaluation during 
active service is dated in September 1965.  The September 
1965 medical examination report and medical history report 
document a normal clinical evaluation concerning psychiatric 
disorders and affirmative denials by the veteran that he has, 
or has had, psychiatric problems.  The separation medical 
examination report, dated in September 1969 and signed by the 
veteran, also is devoid of abnormal clinical findings related 
to psychiatric disorders.  

In-service medical treatment notes dated in the Fall of 1967 
(apparently during the time when the veteran was in the 
Republic of Vietnam - see service personnel records) do 
document a few complaints of general malaise and difficulty 
sleeping.  However, there apparently was no basis to then 
diagnose the veteran with a psychiatric disorder or suspect 
that the complaints were symptomatic of something more 
serious than occasional difficulty sleeping.  Nor is there an 
explanation as to the possible cause of malaise or insomnia.  
In any event, it is noted, again, that the September 1969 
examination record, signed by the veteran, shows normal 
clinical findings and no reports of psychiatric problems.     

As for relevant post-service medical evidence, it consists of 
VA medical center outpatient care records dated in 2001-2002, 
with the exception of a reference to "history of PTSD" in 
the mid-1990s, apparently based upon an accounting of 
psychiatric problems given by the veteran.  As for the 2001-
2002 records, they document diagnoses of PTSD, mild 
depression, insomnia, and dyssomnia.  These diagnoses 
apparently were rendered based, at least in part, upon a 
history of in-service psychiatric trauma as relayed by the 
veteran.  It is noted that, while not dispositive on the 
service connection issue, there is no evidence of medical 
treatment for PTSD or psychiatric problems during the three-
decade period after discharge, until several years ago.            


Nevertheless, the Board is unable to accept the diagnosis of 
PTSD as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which confirms his account of in-service 
stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).


A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  His military personnel records reflect that 
he served in Vietnam from May 1967 to May 1968 as a truck 
driver.  He has been awarded a National Defense Service Medal 
and a Vietnam Service Medal.  A National Defense Service 
Medal was awarded if a veteran served honorably between 
January 1, 1961, and August 14, 1974.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  Id. 
at D-20.  

The veteran's personnel records show award of "VCM," and 
his DD-214 identifies this as a Vietnam Combat Medal.  The 
Board has thoroughly reviewed the official Department of 
Defense manuals concerning awards and decorations in effect 
during the Vietnam Era and has found no reference to a 
Vietnam Combat Medal.  Rather, "VCM" is more likely an 
abbreviation for the Vietnam Campaign Medal, and an error was 
made on the DD-214.  A Vietnam Campaign Medal was awarded to 
all service personnel within the cited theater, and it does 
not rule in, or rule out, combat.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, at 7-7, September 1996.  

The veteran served as a truck driver.  For the following 
reasons, the Board finds that the veteran did not engage in 
combat with the enemy.  His military occupational specialty 
does not indicate combat service.  There is no indication in 
the personnel records that he was assigned or participated in 
combat duties.  None of the veteran's awarded medals or 
decorations show combat service.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive an award for combat service is probative evidence 
that he likely did not participate in combat.  More 
importantly, the veteran does not actually claim that he 
served in a combat situation, and his stressor, as discussed 
more fully below, is not a combat-related event.  

Therefore, although the evidence shows that he served 
overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

As discussed earlier in Section I of this decision, the 
veteran provided a brief, general description of the claimed 
PTSD stressor.  Essentially, he claims that the dump truck he 
had driven in or around July 1967, while in Vietnam, was 
struck by another vehicle, killing the soldier-passengers 
(three reportedly were thrown into a river as a result of the 
collision impact and drowned; three in the cab of the truck 
were crushed).  He further claims that his efforts to save 
these men had proved futile.  At the Board hearing, he also 
provided testimony on the claimed stressor.    

The Board notes that in May 2004, the veteran's cousin also 
submitted a statement about the above stressor.  This 
statement is not competent evidence to corroborate the event.  
The cousin's statement is clearly based upon what she has 
been told by the veteran, since there is no allegation she 
served in Vietnam with the veteran or otherwise had personal, 
first-hand knowledge of the claimed event.      

Further evidentiary development undertaken following the 
Board's August 2003 remand order included, among other 
things, obtaining the veteran's unit records and 9th Engineer 
Battalion Command Chronologies.  The Board finds that the 
claimed stressor remains unverified.  The official service 
records do not show the occurrence of an incident as 
described by the veteran.  That is, although the service 
records covering the relevant service period do discuss other 
incidents, such as vehicles hitting mines, there is no report 
of a head-on accident involving two military vehicles.  The 
records do discuss injuries and deaths that resulted from 
these other accidents, but, again, do not report military 
vehicles involved in an accident such as described by the 
veteran.  Since the records clearly document other accidents 
with resulting injuries and deaths, it is reasonable to 
expect that an incident described by the veteran significant 
enough to have resulted in six deaths also would be noted 
therein.  No such information is documented.  The veteran is 
unable to provide any names of those people he claims died in 
the accident, so there are no additional verification efforts 
that can be undertaken on his behalf.  

Moreover, the Board finds it highly unlikely that a vehicle 
collision severe enough to have killed six people could have 
completely spared the veteran (a driver) from any physical 
harm.  He states that he merely incurred a scratch, which was 
bandaged (a fact also not documented by his service medical 
records, despite the fact that those records show complaints 
of and treatment for several other minor medical conditions 
while he served in Vietnam).  These factors significantly 
erode the credibility of the purported stressor statement.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressor.  Indeed, as noted above, VA obtained 
records of his unit for the relevant time period, and they do 
not confirm his allegations. 


With no competent evidence of either combat service or 
corroborated PTSD stressor, the Board does not find recent 
medical evidence diagnosing PTSD, among other psychiatric 
disorders, dispositive here.  As such, the basic elements of 
a PTSD service connection claim (see 38 C.F.R. § 3.304(f) 
(2004)) have not been met.  Therefore, the Board concludes 
that the preponderance of the evidence is against the PTSD 
claim, and that the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



